Citation Nr: 1043513	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from October 1967 to October 1970.  The Veteran 
has been awarded a Purple Heart Medal for his combat experiences 
in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (the RO).  

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in April 2008.  He failed to report for this 
hearing.  The Veteran has provided no explanation for his failure 
to report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

Concerning the Veteran's claim, the Board notes the United States 
Court of Appeals for Veterans Claims' (the Court's) recent 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  In its decision, the Court indicated that 
VA unduly limited its consideration of claims for service 
connection for specific mental disorders under circumstances in 
which other diagnosed psychiatric disabilities may be present.  
Indeed, review of the Veteran's VA claims file reflects that the 
Veteran has been diagnosed with various other psychiatric 
disorders, to include, depression, not otherwise specified (NOS) 
and general anxiety disorder.  

However, in the present case, the Veteran's claim for PTSD, was 
developed separately by the RO prior to the Court's decision in 
Clemons.  Moreover, the RO developed and denied a separate claim 
for anxiety disorder in September 2007.  The Veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision, and thus, that issue is not presently in appellate 
jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].  

In light of above, the Board will continue to develop the 
Veteran's PTSD claim separately from his other claims for 
acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in- service 
stressors actually occurred; and (3) a link established by 
medical evidence, between current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

With regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).  If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence and 
no further development or corroborative evidence will be 
necessary.  Service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2010).

The competent medical evidence of record fails to reflect that 
the Veteran has been diagnosed with PTSD.  Specifically, the 
Veteran was provided a VA examination in February 2006, the 
report of which reflects that the VA examiner ruled out a PTSD 
diagnosis, stating that the Veteran does not meet the 
requirements of such a diagnosis under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), 
of the American Psychiatric Association, but noting that the 
Veteran demonstrates some "signs and symptoms of PTSD."  See 
the February 2006 VA examination report.

However, the Veteran's representative recently submitted 
documents in connection with a case in the Domestic Relations 
Division of the Lucas County, Ohio Court of Common Pleas which 
reflects that the Veteran underwent a psychological evaluation in 
May 1993.  The Board notes that the report of this evaluation has 
not been associated with the Veteran's claims file and may 
provide evidence crucial to his claim; i.e., a PTSD diagnosis.  
The duty to assist obligates VA to obtain these records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary 
has a duty to assist in obtaining relevant and adequately 
identified records).  

Since it appears that the RO has not requested the report of the 
May 1993 psychological evaluation and that such may be 
determinative in the Veteran's claim, the Board concludes that a 
remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Domestic 
Relations Division of the Court of Common 
Pleas in the Lucas County, Ohio, and any 
other appropriate state or county agency, 
and request a copy of the psychological 
evaluation completed in May 1993.  The 
Veteran's assistance in locating and 
obtaining this record, to include the 
execution of any authorizations necessary 
to have VA obtain the records on his 
behalf, should be solicited as needed.  All 
attempts to acquire this record should be 
documented in the Veteran's claims file.  

2.  IF, AND ONLY IF, the May 1993 
psychological evaluation or another medical 
record associated with the Veteran's VA 
claims file subsequent to this remand 
provides a valid diagnosis of PTSD, the 
Veteran should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV, due to his 
reported stressor events.  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the report 
of the examiner.  All appropriate testing 
should be undertaken in connection with the 
examination.

If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for the diagnosis and 
address any medical records within the 
Veteran's VA claims file which provide a 
PTSD diagnosis.

3.  Following completion of the development 
requested above, the AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.

4.  The AMC should also undertake any other 
development it determines to be warranted.

5.  Then, the AMC should readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


